Citation Nr: 1310570	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-46 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to July 1973, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision that granted service connection for PTSD, and assigned a 30 percent initial evaluation, effective from October 31, 2002.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial evaluation assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the Veteran's PTSD claim currently before the Board was placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized the rating issue on appeal as a claim for higher initial evaluation of an original award.  Analysis of this issue therefore requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.  

By an October 2009 Decision Review Officer (DRO) decision, the RO increased the evaluation assigned for the Veteran's service-connected PTSD from 30 percent to 50 percent, effective from October 31, 2002.  Since the increase does not represent a full grant of the benefits sought, the Veteran's claim for an increased initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial evaluation assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As will be further discussed below, the Veteran has raised the matter of unemployability due to service-connected PTSD during the pendency of his claim for an increased initial evaluation, and thus, the case caption, above, has been amended to include the issue of whether a TDIU rating is warranted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Since the RO's most recent adjudication of the Veteran's PTSD claim in an August 2012 supplemental statement of the case, additional evidence pertinent to the Veteran's claim, a letter from a VA psychiatrist, has been associated with the claims file.  Under 38 C.F.R. § 20.1304(c), additional pertinent evidence must be referred to the agency of original jurisdiction (AOJ) if such evidence is not accompanied by a waiver of AOJ jurisdiction.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In a February 2013 letter, the Board requested that the Veteran clarify whether he wanted to waive initial consideration of this evidence by the AOJ.  In a March 2013 response, the Veteran indicated that initial consideration of this evidence by the AOJ was not waived, and he wished for his claims to be remanded.  

In light of above, the Veteran's claims must be remanded so that the AOJ may review the additional pertinent evidence in the first instance as per 38 C.F.R. § 20.1304(c).  

Further, as noted in the Introduction, the Veteran has raised the issue of entitlement to TDIU during the pendency of his claim for an increased initial evaluation.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice, supra.  The RO has not developed or adjudicated the matter of whether the Veteran's service-connected PTSD renders him unemployable.  Therefore, the TDIU claim must be remanded to the RO for adjudication in accordance with the holding in Rice.  

The Board observes that the most recent records of VA treatment associated with the record are dated in May 2012.  As these claims must be remanded for other matters, the RO should obtain and associate with the record updated VA treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a VCAA notice letter for the issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2011), and applicable legal precedent.  

2.  Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.  

3.  Obtain and associate with the record all identified outstanding records of VA treatment dated from May 3, 2012, to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

4.  After undertaking any other development deemed appropriate, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history and/or scheduling the Veteran for an additional VA examination (if deemed appropriate), the RO should adjudicate the Veterans claims with consideration of all evidence of record, to include all evidence received since issuance of the most recent supplemental statement of the case in August 2012.  If any benefit sought on appeal is not granted to the fullest extent, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


